DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 12/20/2021, which has been entered and made of record.  Claims 1 and 8-11 have been amended.  Claim 13 has been added.  Claims 1-13 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 
	The rejection of claims 1-12 under 35 USC 112(b) has been withdrawn after amendment.
Applicants state that “Applicant notes that Newell does not contain the asserted disclosure indicated on page 5 of the Office Action as applied to the "determining a physical target area about a user””.	The examiner disagrees. Newell et al. teach determining a physical target area about a user (Fig 2, par 0035-0037, par 0040, “one virtual world environment may appear as an ocean or other body of water. With such an environment, the 114 may have the perception that they are in a boat with the selected member avatars. Alternatively, or additionally, other member avatars may themselves appear to be in other boats that are located about the user's boat. …. Another non-limiting example virtual world environment may be the user's living room (or another location that is personal and unique to the user 114). Here, images of the user's living room could be acquired using a suitable image capture device or system. The corresponding virtual world environment could then be constructed based on the acquired images”).
Applicants state that “Newell, Shuster and Nakashima all deal with virtual environments. Claim 1 has been amended to more clearly specify that the invention is directed to augmented reality environments. More specifically, the claim has been amended to require that the physical target area comprises a real-world physical area about the user. Newell speaks only of virtual areas in a virtual world, and is completely silent about a real-world area about the user. None of Shuster and Nakashima remedy this deficiency”.
The examiner disagrees.  Applicant did not raise any specific argument or evidence to support his conclusion.  The Examiner directs Applicant to claim rejections for detailed analyses.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

 Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0265945 to Newell et al., further in view of U.S. PGPubs 2013/0047217 to Shuster et al., further in view of U.S. PGPubs 2019/0333261 to Nakashima..


    PNG
    media_image1.png
    360
    479
    media_image1.png
    Greyscale

Regarding claim 1, Newell et al. teach a method of using one or more computer processors to filter and modify avatars in an environment (par 0008, “Systems and methods of providing review of media content events are disclosed. An exemplary embodiment is operable to present member content reviews of a media content event by presenting a plurality of member avatars in a virtual world, wherein the member avatars present audio commentary about a media content event identified in a comprising: 
receiving at least one avatar filtration parameter (par 0030-0031, par 0105, par 0113-0115, par 0124, par 0137-0137, “Embodiments identify those community members (who have generated content reviews) that the user has an interpersonal relationship by comparing interpersonal relationship factors that described such interpersonal relationships between the user 114 and the particular community member who created the content review. Further, a value or degree of affinity may be determined based on the interpersonal relationship factors”); 
identify location parameters with the at least one avatar filtration parameter (Fig 1 and 3-4, par 0035-0037, par 0115, par 0122-0123, par 0129-0130, “executing the avatar location determination logic 208, identifies the initial perceived presentation location of each selected member avatar in the user's 360° virtual world 112. The initial perceived presentation location of a member avatar is characterized by several attributes” …identify the location or position of the avatar representing the user (in the center) and another avatar representing other users); 
determining a physical target area about a user (Fig 2, par 0035-0037, par 0040, “one virtual world environment may appear as an ocean or other body of water. With such an environment, the user 114 may have the perception that they are in a boat with the selected member avatars. Alternatively, or additionally, other member avatars may themselves appear to be in other boats that are located about the user's boat. …. Another non-limiting example virtual world environment may be the user's living room 114). Here, images of the user's living room could be acquired using a suitable image capture device or system. The corresponding virtual world environment could then be constructed based on the acquired images”); 
 identifying an avatar in the target area (Figs 1 and 3-4, par 0050-0051, par 0115, par 0129-0139, “a first member avatar 130 and a second member avatar 132 are illustrated in FIG. 1 as being currently viewed by the user 114 (since their currently determined presentation location falls within the user's current field of view 128). That is, FIG. 1 conceptually illustrates that the user 114 is looking towards a particular region of the 360° virtual world 112, as defined by the current field of view 128, and sees the two member avatars 130, 132”); 
determining whether the avatar meets at least one the at least one avatar filtration parameter; responsive to determining that the avatar does not meet at least one of the avatar filtration parameters, modifying the avatar to comply with all of the avatar filtration parameters (par 0102-0105, “the standardized dimensional information of a standardized member avatar is adjusted to create a perceived member avatar for each user 114 when the user 114 is experiencing their unique 360° virtual world 112 (FIG. 1). For example, for a first user, the member avatar may be associated with a community member that is a very close friend of the first user (thus, having a relatively high affinity value). Accordingly, based on a close interpersonal relationship (high affinity) to the first user, the dimensions of the standardized member avatar will be adjusted so that a perceived member avatar is presented as being in relatively dose proximity to the first user. Here, the standardized member avatar is accessed from the 120, and the dimensions of the standardized member avatar are scaled in size so as to create a perceived member avatar that appears to the first user as being very close to their current virtual position”, par 0137-0139, “the initially defined polar angle, azimuth angle, and presentation distance for the selected member avatars is based on a determined interpersonal relationship (a degree of affinity) between the associated community member and the user 114. Thus, it is most likely that even if a first user 114 has the same selected member avatars as a different user, that the initial presentation locations of these same member avatars will be different since the interpersonal relationships between any requesting user 114 and the associated community members will be different. For example, with respect to the member avatars 136 and 138 illustrated in FIGS. 1, 3, and 4, one skilled in the art appreciates that the community member associated with the member avatar 136 has a higher degree of interpersonal relationship (affinity) to the user 114 than the community member associated with the member avatar 138 (because the perceived initial presentation location of the member avatar 136 is closer to the user 114 than the perceived initial presentation location of the member avatar 138)” …modify the other avatars with scale in size in a virtual space to satisfy the affinity value based on determining an interpersonal relationship (affinity) to the user (larger or less than a standardized affinity value if second users has high affinity or low affinity value)); and
present the modified avatar via a virtual reality display to the user (par 0016, par 0044-0045, “As the user's current field of view changes as they re-orient their line of sight (by turning their head sidewise and/or upwards, and/or if the user 114 physically rotates their body), those particular member avatars with 126).
But Newell et al. keep silent for teaching updating location parameters with the avatar filtration parameter and wherein the physical target area comprises a real-world physical area about user, and present the modified avatar via an augmented reality display to the user.
In related endeavor, Shuster et al. teach updating location parameters with the avatar filtration parameter (par 0004, “The virtual worlds server converts characteristics associated with the avatar based on one or more conversion rules associated with the virtual worlds server. The virtual worlds server engages the avatar for interaction with one or more worlds on the virtual worlds server“, par 0145, par 0149, par 0163, “This may be reflected by the computer system of locations 1 and/or 2 sending appropriate data to the computing device of the user of the avatar, to update the graphical display for the avatar reflecting the new location”; par 0317, “The rules for the determination may be based on a selection by the user requesting the object cloud, and the rules may include the location of the identified objects and characteristics, the types of objects and characteristics to be identified, the types of aggregations to perform, and the like”), determining a physical target area about a user, wherein the physical target area comprises a real-world physical area about user (par 0317, “the system identifies objects in, and/or other characteristics of, a real or virtual space. The rules for the determination may be based on a selection by the user requesting the object cloud, and the rules may include the location of the identified objects and characteristics, the types of objects and characteristics to be identified, the types of aggregations to perform, and the like. Other items may be identified, such as events, spaces, avatars, ), and present the modified avatar via an augmented reality display to the user (par 0310-0311, “augmented reality systems may superimpose object clouds onto the real world, such as through head-mounted displays. Thus, real-world data may be used to construct object clouds, in addition or alternatively to virtual world data Object clouds may be displayed at various locations within the virtual world system. For example, avatars may view object clouds while in transit between virtual worlds. Object clouds for a location may be presented on virtual trains or buses headed to that location. Virtual travel agencies may display object clouds of different locations, as advertisements for those locations. Additionally, object clouds may be represented in 2-dimensional views, so that users without browsers capable of rendering 3-dimensional views are able to obtain similar information. Object clouds may also display information about individuals: an avatar may view an object cloud of all of the avatar's possessions and/or another avatar's possessions, for example. Such object clouds may be useful in playing role-playing games, so that the avatar may quickly determine what items are available to the avatar”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Newell et al. to include updating location parameters with the avatar filtration parameter updating location parameters with the avatar filtration parameter and wherein the physical target area comprises a real-world physical area about user, and present the modified avatar via an augmented reality display to the user as taught by Shuster et al. to provide consistent structures for operating virtual worlds based on the real world to convert characteristics associated with the avatar based on one or more conversion rules 
But Newell et al. as modified by Shuster et al. keep silent for teaching identifying an avatar corresponding to a second user in the target area.

    PNG
    media_image2.png
    289
    378
    media_image2.png
    Greyscale

In related endeavor, Nakashima teaches identifying an avatar corresponding to a second user in the target area (par 0328-0329, “the user of the HMD set 110A, the user of the HMD set 110B, the user of the HMD set 110C, and the user of the HMD set 110D are referred to as “user 5A”, “user 5B”, “user 5C”, and “user 5D”, respectively. A reference numeral of each component related to the HMD set 110A, a reference numeral of each component related to the HMD set 110B, a reference numeral of each component related to the HMD set 110C, and a reference numeral of each component related to the HMD set 110D are appended by A, B, C, and D, respectively. For example, the HMD 120A is included in the HMD set 110A. FIG. 12A is a schematic diagram of HMD systems of several users sharing the virtual space interact using a network according to at least one embodiment of this disclosure. Each 120 provides the user 5 with the virtual space 11. Computers 200A to 200D provide the users 5A to 5D with virtual spaces 11A to 11D via HMDs 120A to 120D, respectively. In FIG. 12A, the virtual space 11A and the virtual space 11B are formed by the same data. In other words, the computer 200A and the computer 200B share the same virtual space. An avatar object 6A of the user 5A and an avatar object 6B of the user 5B are present in the virtual space 11A and the virtual space 11B. The avatar object 6A in the virtual space 11A and the avatar object 6B in the virtual space 11B each wear the HMD 120”) and present the modified avatar via an augmented reality display to the user (Fig 13, “the processor 210A of the HMD set 110A updates information on the avatar object 6B and the avatar object 6C of the other users 5B and 5C in the virtual space 11A. Specifically, the processor 210A updates, for example, the position and direction of the avatar object 6B in the virtual space 11 based on motion information contained in the avatar information transmitted from the HMD set 110B”, par 0334-0340, par 0850, “a see-through HMD may be adopted as the HMD. In this case, the user may be provided with a virtual experience in an augmented reality (AR) space or a mixed reality (MR) space through output of a field-of-view image that is a combination of the real space visually recognized by the user via the see-through HMD and a part of an image forming the virtual space. In this case, action may be exerted on a target object in the virtual space based on motion of a hand of the user instead of the operation object” … present update avatars information in an augmented/virtual reality device (HMD) based on the view direction of the user).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Newell et al. as 

Regarding claim 2, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Newell et al. further teach wherein modifying the avatar to comply with the avatar filtration parameters comprises modifying an appearance of the avatar (par 0102-0105, “the standardized dimensional information of a standardized member avatar is adjusted to create a perceived member avatar for each user 114 when the user 114 is experiencing their unique 360° virtual world 112 (FIG. 1). For example, for a first user, the member avatar may be associated with a community member that is a very close friend of the first user (thus, having a relatively high affinity value). Accordingly, based on a close interpersonal relationship (high affinity) to the first user, the dimensions of the standardized member avatar will be adjusted so that a perceived member avatar is presented as being in relatively dose proximity to the first user. Here, the standardized member avatar is accessed from the member avatar storage device 120, and the dimensions of the standardized member avatar are scaled in size so as to create a perceived member avatar that appears to the first user as being very close to their current virtual position” …. modify the other avatars with scale in size in a virtual space to satisfy the affinity value based on determining an interpersonal relationship (affinity) to the user).

Regarding claim 3, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Shuster et al. further teach wherein modifying the avatar to comply with the avatar filtration parameters comprises modifying the abilities of an avatar (par 0011, par 0014-0015, par 0029, par 0142-0143, par 0145, par 0166, par 0178, par 0355-0356, “The computer system includes an authorization module configured to determine authorization rights of the avatar to access the virtual worlds server …. an attempt by a virtual world entity to take an action upon an object within a virtual world. The service provider selects one or more gatekeeper objects having permission rules configured to determine permissibility of the action to be taken by the virtual world entity on the object. The permission rules includes one or more of an avatar matching component, an action matching component, and an object matching component. The service provider iterates through one or more of the gatekeeper objects to identify one or more applicable permission rules based on the virtual world entity, the action to be taken, and the object to be acted upon. The service provider determines whether the action is permitted based on the one or more applicable permission rules. The service provider automatically permits or disallows the action based on the determination of whether the action is permitted”, “World boundaries may be represented in a virtual world as a path, door, a window, text on a wall, a touchable object, or the like. World boundaries may also be made imperceptible to the user, imperceptible to users with permission to cross them, imperceptible to users who may cross them without material alterations to their possessions, or a combination thereof. Similarly, world boundaries may be made larger, smaller, more perceptible, or less perceptible based on such foregoing factors. The system may detect the attempt to 

Regarding claim 4, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1,and Nakashima further teaches wherein modifying the avatar to comply with the avatar filtration parameters comprises removing the avatar from a field of view of the user (Figs 23 and 25A-25B, par 0393-0394, par 0426-0427, par 0431, par 0588-0589, “The processor 210A causes the monitor 130A to display the field-of-view image 2517A corresponding to the first virtual space 2411A in FIG. 25A, as in FIG. 25B, for example. This enables the user 5A to recognize that the option 2451 on the UI panel 2450 has been selected (in other words, the first venue has been selected), by visually checking the field-of-view image 2517A. In Step S2310, the processor 210A, serving as the avatar object control module 1424, removes the avatar object 6A from the first virtual space 2411A. Specifically, the processor 210A terminates the arranging of the avatar object 6A in the first virtual space 2411A. Subsequently, the processor 210A continues defining the first virtual space 2411A. The processor 210A further leaves the other virtual objects in the first virtual space 2411A from which the avatar object 6A has been removed”).

Regarding claim 5, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Nakashima further teaches wherein the ronment comprises a shared augmented reality environment comprising a set of multiple users that includes the user (par 0850, “a see-through HMD may be adopted as the HMD. In this case, the user may be provided with a virtual experience in an augmented reality (AR) space or a mixed reality (MR) space through output of a field-of-view image that is a combination of the real space visually recognized by the user via the see-through HMD and a part of an image forming the virtual space”, Figs 12A, 15A-15B and 16A-16B, par 0351-0361, “The virtual space 11A in FIG. 15A is created by the computer 200A playing live content. In the virtual space 11A, the avatar object 6B serves as a live performer and carries out a performance, and the avatar object 6A and other avatar objects serve as viewers of the live performance and view the performance. In the virtual space 11A, the avatar objects 6A to 6D are respectively associated with the users 5A to 5D”).

    PNG
    media_image3.png
    207
    647
    media_image3.png
    Greyscale

Regarding claim 6, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Nakashima further teaches wherein the environment comprises a shared augmented reality environment (par 0850, “a see-through HMD may be adopted as the HMD. In this case, the user may be provided with a virtual experience in an augmented reality (AR) space or a mixed reality (MR) space through output of a field-of-view image that is a combination of the real space visually 14A defines a field-of-view region 15A in accordance with the position and direction of the virtual camera 14A. The virtual camera 14A generates the field-of-view image 1517A corresponding to the field-of-view region 15A, and causes the HMD 120A to display the image as in FIG. 15B. This enables the user 5A to view a part of the virtual space from the viewpoint of the avatar object 6A, by visually checking the field-of-view image 1517A. As a result, the user 5A may attain such a virtual experience as if the user 5A himself/herself is the avatar object 6A”; “In FIG. 16A, the virtual camera 14B is arranged on the head of the avatar object 6B. The virtual camera 14B defines a field-of-view region 15B in accordance with the position and direction of the virtual camera 14B. The virtual camera 14B generates the field-of-view image 1617B corresponding to the field-of-view region 15B, and causes the HMD 120B to display the image as in FIG. 16B. This enables the user 5B to view a part of the virtual space from the viewpoint of the avatar object 6B, by visually checking the field-of-view image 1617B. As a result, the user 5B may attain such a virtual experience as if the user 5B himself/herself is the avatar object 6B. The field-of-view image 1617B includes the avatar objects 6A, 6C, and 6D viewing the performance”).

Regarding claim 7, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Nakashima further teaches wherein the environment comprises a shared virtual environment comprising a set of multiple users 11A in FIG. 15A is created by the computer 200A playing live content. In the virtual space 11A, the avatar object 6B serves as a live performer and carries out a performance, and the avatar object 6A and other avatar objects serve as viewers of the live performance and view the performance. In the virtual space 11A, the avatar objects 6A to 6D are respectively associated with the users 5A to 5D”).

Regarding claim 8, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Nakashima further teaches wherein the environment comprises a shared augmented reality environment (abstract, “A method includes defining a virtual space comprising a first avatar and a second avatar, wherein the first avatar is associated with a first user, and the second avatar is associated with a second user“, par 0850, “a see-through HMD may be adopted as the HMD. In this case, the user may be provided with a virtual experience in an augmented reality (AR) space or a mixed reality (MR) space through output of a field-of-view image that is a combination of the real space visually recognized by the user via the see-through HMD and a part of an image forming the virtual space”), wherein each user views a tailored user environment (Figs 12A, 15A-15B and 16A-16B, par 0351-0361, “The virtual camera 14A defines a field-of-view region 15A in accordance with the position and direction of the virtual camera 14A. The virtual camera 14A generates the field-of-view 1517A corresponding to the field-of-view region 15A, and causes the HMD 120A to display the image as in FIG. 15B. This enables the user 5A to view a part of the virtual space from the viewpoint of the avatar object 6A, by visually checking the field-of-view image 1517A. As a result, the user 5A may attain such a virtual experience as if the user 5A himself/herself is the avatar object 6A”; “In FIG. 16A, the virtual camera 14B is arranged on the head of the avatar object 6B. The virtual camera 14B defines a field-of-view region 15B in accordance with the position and direction of the virtual camera 14B. The virtual camera 14B generates the field-of-view image 1617B corresponding to the field-of-view region 15B, and causes the HMD 120B to display the image as in FIG. 16B. This enables the user 5B to view a part of the virtual space from the viewpoint of the avatar object 6B, by visually checking the field-of-view image 1617B. As a result, the user 5B may attain such a virtual experience as if the user 5B himself/herself is the avatar object 6B. The field-of-view image 1617B includes the avatar objects 6A, 6C, and 6D viewing the performance”).

Regarding claim 12, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Shuster et al. further teach wherein modifying the avatar comprises modifying avatar functionality in the target area (par 0011, par 0014-0015, par 0029, par 0142-0143, par 0145, par 0166, par 0178, par 0355-0356, “The computer system includes an authorization module configured to determine authorization rights of the avatar to access the virtual worlds server …. an attempt by a virtual world entity to take an action upon an object within a virtual world. The service provider selects one or more gatekeeper objects having permission rules configured to .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0265945 to Newell et al., further in view of U.S. PGPubs 2013/0047217 to Shuster et al., further in view of U.S. PGPubs 2019/0333261 to Nakashima, further in view of U.S. PGPubs 2002/0097267 to Dinan et al..
Regarding claim 9, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, but do not explicitly teach wherein the avatar modification is a tactile modification.
In related endeavor, Dinan et al. teach wherein the avatar modification is a tactile modification (Fig 5, par 0047, par 0053, “The user creates his own face using a tool that allows him to pick face parts out of his inventory 40 and place it on his face as he sees fit 41”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Newell et al. as modified by Shuster et al. and Nakashima to include wherein the avatar modification is a tactile modification as taught by Dinan et al. to create a successful virtual reality experience on the Internet lies in implementing a VR interface that is accessible via readily available tools, intuitively understood so that the virtual experience is immediate and compelling, and experientially immersive so that the user can become deeply involved.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0265945 to Newell et al., further in view of U.S. PGPubs 2013/0047217 to Shuster et al., further in view of U.S. PGPubs 2019/0333261 to Nakashima, further in view of U.S. PGPubs 2021/0011607 to Ziman

Regarding claim 10, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Newell et al. further teach wherein the at least one 208, identifies the initial perceived presentation location of each selected member avatar in the user's 360° virtual world 112. The initial perceived presentation location of a member avatar is characterized by several attributes” …identify the location or position of the avatar representing the user (in the center) and another avatar representing other users), but keep silent for teaching wherein the location parameter comprises user-submitted location data.
In related endeavor, Ziman teaches wherein the location parameter comprises user-submitted location data (par 0005, par 0031, par 0053, par 0114, “a first user device (e.g., 131) controlling a first avatar (121) in the virtual world (120); adjust (205) the location (107) and orientation (109) of the first avatar (121), based on user inputs received from the first user device (131), to cause the eyes of the avatar (121) to watch the virtual display device (143) in the virtual world (120)”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Newell et al. as modified by Shuster et al. and Nakashima to include wherein the location parameter comprises user-submitted location data as taught by Ziman to teleport directly to a specific location in the virtual reality environment based on user’s information to create a successful virtual reality experience to allow the user a complete different virtual life in a virtual community.

Regarding claim 11, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, and Newell et al. further teach wherein the at least one avatar filtration parameter comprises a location parameter (Fig 1 and 3-4, par 0035-0037, par 0115, par 0122-0123, par 0129-0130, “executing the avatar location determination logic 208, identifies the initial perceived presentation location of each selected member avatar in the user's 360° virtual world 112. The initial perceived presentation location of a member avatar is characterized by several attributes” …identify the location or position of the avatar representing the user (in the center) and another avatar representing other users), but keep silent for teaching wherein the location parameter comprises crowd-sourced location data.
In related endeavor, Ziman teaches wherein the location parameter comprises crowd-sourced location data (par 0031, “For each of the avatars (e.g., 121, 123, . . . , 125), such as the avatar (121), the memory (103) of the server (101) stores data identifying the location (107) of the avatar (121) in the virtual world (120) relative to the virtual objects (e.g., 141, 143), and orientation (109) of the avatar (121) in the virtual world (120) relative to the virtual objects (e.g., 141, 143). For example, the user devices (131, 133, . . . , 135) are configured with input devices to generate input data based on the movements of the users of the user devices (131, 133, . . . , 135), such as head movements, body movements, eye movements. The input data is transmitted from the user devices (131, 133, . . . , 135) to the server (101) to adjust the location (107) and/or the orientation (109) of the avatar (121) and/or the post of the avatar (121)”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Newell et al. as .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0265945 to Newell et al., further in view of U.S. PGPubs 2013/0047217 to Shuster et al., further in view of U.S. PGPubs 2019/0333261 to Nakashima, further in view of U.S. Patent 10,270,983 to Van Os et al..

Regarding claim 13, Newell et al. as modified by Shuster et al. and Nakashima teach all the limitation of claim 1, but keep silent for teaching wherein modifying the avatar comprises replacing the avatar with a compliant avatar.
In related endeavor, Van OS et al. teach wherein modifying the avatar comprises replacing the avatar with a compliant avatar (col 41:65-67 and col 42:1-8, col 42:22-31, col 47-64, col 69:18-55, col 76:45-67 and col 77:1-4, col 86:59-67 and col 87:1-19, “FIGS. 12H-12P illustrate a process for selecting, and switching between, various avatar options to display corresponding avatars on the user's face in device image data 1201. For example, device 600 receives a selection of robot avatar option 1218-2 and displays robot avatar 1222 on the user's face in device image data 1201, while maintaining display of other objects (e.g., the user's body and background 1226) in device image data 1201. Device 600 modifies the appearance of robot avatar 1222 based on detected 602. Device 600 then receives a selection of alien avatar option 1218-3 and transitions the displayed avatar to alien avatar 1223. Device receives a subsequent selection of robot avatar option 1218-2 and again transitions the displayed avatar to robot avatar 1222”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Newell et al. as modified by Shuster et al. and Nakashima to include wherein modifying the avatar comprises replacing the avatar with a compliant avatar as taught by Van OS et al. to generate appearance of the displayed avatars through dynamically altered based on the feature, mood, and actions taken by the users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616